Citation Nr: 0842019	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to DIC under the provisions of 38 U.S.C. 
§ 1151.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1945.  He died in July 2003.  

In February 2004, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  In 
December 2004, the RO denied her claim for DIC under the 
provisions of 38 U.S.C. § 1318.  The appellant appealed both 
decisions to the Board of Veterans' Appeals (Board).  In 
March 2007, the Board denied the appeal.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2008, the parties to the appeal filed a joint motion 
asking the Court to vacate the Board's decision and remand 
the matter for further proceedings.  The parties agreed that 
the Board had failed to address a request for hearing 
received from the appellant.  38 C.F.R. § 20.1304(a).  The 
Court granted the motion by an order dated later that same 
month.

In August 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) so that the appellant could be 
scheduled for a Board hearing conducted via video conference 
technology.  That hearing was held in October 2008.  Although 
the appellant's attorney was notified of the date, time, and 
place of the hearing, he did not appear.  The appellant 
elected to proceed without him.

In June 2007, the appellant filed what can reasonably be 
construed as a timely notice of disagreement (NOD) with 
respect to a November 2006 RO decision that denied DIC under 
the provisions of 38 U.S.C. § 1151.  Thus far, the AOJ has 
not furnished her with a statement of the case (SOC) 
addressing that issue.  This matter is addressed in further 
detail, below.

The Board's present decision is limited to the matter of the 
appellant's entitlement to DIC under the provisions 
of 38 U.S.C. § 1318.  For the reasons set forth below, the 
remaining issues on appeal are being REMANDED for additional 
development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran was rated totally disabled from January 1995 
until his death in July 2003; he was not continuously rated 
as totally disabled since his release from active duty in 
1945.

2.  The veteran was not a former prisoner of war (POW).

3.  The appellant has not alleged with specificity that there 
was clear and unmistakable error (CUE) in any VA decisions 
issued during the veteran's lifetime; nor has she identified 
or submitted additional, previously unconsidered service 
department records that would provide a basis for reopening a 
previously decided claim.


CONCLUSION OF LAW

The criteria for an award of DIC under the provisions of 
38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1318 (West 2002), VA will pay DIC to the 
surviving spouse of a veteran if the veteran's death was not 
the result of his own willful misconduct and if at the time 
of death the veteran was receiving, or entitled to receive, 
compensation for service-connected disability that was:

(1)  rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death;

(2)  rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least five years immediately preceding 
death; or

(3)  rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran was a 
former prisoner of war (POW) who died after 
September 30, 1999.

See 38 C.F.R. § 3.22(a) (2008).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" 
means that the veteran filed a claim for disability 
compensation during his lifetime and one of the following 
circumstances is satisfied:

(1)  the veteran would have received total 
disability compensation at the time of death for a 
service-connected disability rated totally 
disabling for the period specified but for CUE 
committed by VA in a decision on a claim filed 
during the veteran's lifetime; or

(2)  additional evidence submitted to VA before or 
after the veteran's death, consisting solely of 
service department records that existed at the 
time of a prior VA decision but were not 
previously considered by VA, provides a basis for 
reopening a claim finally decided during the 
veteran's lifetime and for awarding a total 
service-connected disability rating retroactively 
in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) for the relevant period specified; or

(3)  at the time of death, the veteran had a 
service-connected disability that was continuously 
rated totally disabling by VA for the period 
specified, but was not receiving compensation 
because:

(a)  VA was paying the compensation to 
the veteran's dependents;

(b)  VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to 
offset an indebtedness of the veteran;

(c)  the veteran had not waived retired 
or retirement pay in order to receive 
compensation;

(d)  VA was withholding payments under 
the provisions of 10 U.S.C. 
§ 1174(h)(2);

(e)  VA was withholding payments because 
the veteran's whereabouts were unknown, 
but the veteran was otherwise entitled 
to continued payments based on a total 
service-connected disability rating; or 

(f)  VA was withholding payments under 
38 U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. 
§ 5309.

38 C.F.R. § 3.22(b) (2008).

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim for DIC 
under the provisions of 38 U.S.C.A. § 1318.  The evidence of 
record shows that the veteran was rated totally disabled from 
January 1995 until his death in July 2003; a continuous 
period of less than 10 years.  The record does not show, and 
the appellant does not allege, that the veteran was a former 
POW or that he was continuously rated as totally disabled 
since his release from active duty in 1945.  The appellant 
has not alleged with specificity that there was CUE in any VA 
decisions that were issued during the veteran's lifetime.  
See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Nor 
has she identified or submitted additional, previously 
unconsidered service department records that would provide a 
basis for reopening a previously decided claim.  Simply put, 
the record provides no basis for an award of DIC under 
38 U.S.C.A. § 1318.  The claim must be denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the context of a claim 
for service connection for the cause of the veteran's death, 
the notice must generally include, among other things: (1) a 
statement of the conditions, if any, for which the veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  The notices thus far 
provided to the appellant do not contain that information.  
This needs to be corrected.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate her claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2008).  For records deemed to be in the 
custody of a Federal department or agency-including records 
from non-VA facilities providing examination or treatment at 
VA expense-VA may end its efforts to obtain the evidence 
only if it concludes that the records sought do not exist or 
that further efforts to obtain the records would be futile.  
38 C.F.R. § 3.159(c)(2) (2008).  

In the present case, the record shows that the veteran died 
at a nursing home (Heartland of Eaton in Eaton, Ohio) where 
he was receiving care at VA expense.  The records of his 
treatment at that facility have not been obtained.  Records 
of prior examinations performed at or through the VA Medical 
Center (VAMC) in Indianapolis, Indiana are in the claims 
file, and it appears that that facility has no records of 
treatment spanning the period from July 2002 to July 2003.  
It is unclear from the claims file whether earlier records of 
treatment might be available from that facility, however, and 
it is similarly unclear whether complete reports have been 
procured from the VAMC in Dayton, Ohio and the VA Community 
Based Outpatient Clinic (CBOC) in Richmond, Indiana.  This 
needs to be investigated.

In the context of a claim for service connection for the 
cause of a veteran's death, VA is required to obtain a 
medical opinion as to the relationship between the veteran's 
death and service unless no reasonable possibility exists 
that such an opinion would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); Wood v. Peake, 520 F.3d 
1345 (Fed. Cir. 2008).  In this case, no such opinion has 
been obtained.  Consequently, and because the Board cannot 
conclude that no reasonable possibility exists that such an 
opinion would aid in substantiating the claim, additional 
development is necessary.  38 C.F.R. § 19.9 (2008).

As noted previously, the appellant has filed what can 
reasonably be construed as a timely NOD with respect to a 
November 2006 RO decision that denied DIC under the 
provisions of 38 U.S.C. § 1151.  See Introduction, supra.  To 
date, no SOC as to that issue has been furnished.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD as to a particular 
issue, and no SOC is furnished, the Board should remand, 
rather than refer, the issue to the RO for the issuance of an 
SOC.

For the reasons stated, this case is REMANDED for the 
following actions:

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.) 

1.  Send a notice letter to the appellant and 
her representative pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)), 
relative to her claim for service connection 
for the cause of the veteran's death.  The 
letter must contain the information required 
by the Court in Hupp.  She and her 
representative should be given a reasonable 
opportunity to respond to the notice, and any 
new or additional (i.e., non-duplicative) 
evidence received should be associated with 
the claims file.

2.  Take action to ensure that any relevant 
records of the veteran's treatment at 
Heartland of Eaton in Eaton, Ohio are 
associated with the claims file, including, 
but not limited to, any and all non-
electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the records should be 
documented, and should be discontinued only 
if it is concluded that the records do not 
exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).

3.  Take action to ensure that any relevant 
records of the veteran's treatment at the 
VAMC in Indianapolis, Indiana prior to July 
2002 are associated with the claims file, 
including, but not limited to, any and all 
non-electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the records should be 
documented, and should be discontinued only 
if it is concluded that the records do not 
exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).

4.  Take action to ensure that any relevant 
records of the veteran's treatment at the 
VAMC in Dayton, Ohio prior to February 2002 
are associated with the claims file, 
including, but not limited to, any and all 
non-electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the records should be 
documented, and should be discontinued only 
if it is concluded that the records do not 
exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).

5.  Take action to ensure that any relevant 
records of the veteran's treatment at the VA 
CBOC in Richmond, Indiana prior to November 
2002 are associated with the claims file, 
including, but not limited to, any and all 
non-electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the records should be 
documented, and should be discontinued only 
if it is concluded that the records do not 
exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).

6.  After the foregoing development has been 
completed, and all newly-secured evidence has 
been associated with the claims file, obtain 
a medical opinion from a physician as to the 
likelihood that the veteran's death can in 
any way be attributed to his period of active 
military service.  The physician should 
review the claims file and offer a specific 
opinion as to the medical probability that 
the veteran's service-connected disabilities 
(trichophytosis tinea of the feet and 
chronic, bilateral otitis media with hearing 
loss and tinnitus) contributed substantially 
or materially to his death, combined to cause 
his death, or aid or lent assistance to the 
production of his death.  In so doing, the 
reviewer should comment upon the role that 
the veteran's decreased auditory acuity 
played in his demise in light of his other, 
non-service-connected disabilities, including 
long-standing dementia noted as early as 
1998.  A complete rationale for all opinions 
should be provided.

7.  Thereafter, take adjudicatory action on 
the claim for service connection for the 
cause of the veteran's death.  If the benefit 
sought remains denied, furnish a supplemental 
SOC (SSOC) to the appellant and her 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, the current version of 38 C.F.R. 
§ 3.159.  See Notice and Assistance 
Requirements and Technical Correction, 73 
Fed. Reg. 23,353 (Apr. 30, 2008) (now 
codified at 38 C.F.R. § 3.159)).

8.  Unless the claim is resolved by granting 
the benefits sought or the NOD is withdrawn, 
furnish an SOC to the appellant and her 
representative, in accordance with 38 C.F.R. 
§ 19.29, concerning the matter of the 
appellant's entitlement to DIC under the 
provisions of 38 U.S.C. § 1151.  That issue 
should be certified to the Board for 
appellate review if, and only if, a timely 
substantive appeal is received.

After the appellant and her representative have been given an 
opportunity to respond to the relevant SOC and SSOC, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the appellant 
until she receives further notice, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


